    Case 20-03166-hdh Doc 3 Filed 11/16/20 Entered 11/16/20 13:54:47 Page 1 of 3
      Case 3:20-cv-03241-N Document 3 Filed 10/23/20 Page 1 of 3 PageID 37



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MEDARC, LLC, as Collection Agent for           *
JEFFREY H. MIMS, Trustee of the
Liquidating Trust of REVOLUTION                *
MONITORING, LLC, REVOLUTION                        CIVIL ACTION NO. 3:20-cv-03241-L
MONITORING MANAGEMENT, LLC,                    *
and REVOLUTION
NEUROMONITORING, LLC,                          *

            Plaintiff,                         *   JUDGE: Sam A. Lindsay

v.                                             *

SCOTT AND WHITE HEALTH PLAN,                   *
                                                   MAGISTRATE: David L. Horan
            Defendant.                         *

*       *      *         *     *    *    *     *

                             CERTIFICATE OF INTERESTED PERSONS

        Pursuant to Federal Rule of Civil Procedure 7.1(a), and Local Rules 81.1(a)(4)(D) and

3.1(c), Defendant Scott and White Health Plan (“SWHP”) states that the following listed persons

and entitles as described in Local Rule 3.1(c) have an interest in the outcome of this case

(financially or otherwise).

            1. Plaintiff

                MedARC, LLC as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating
                Trust of Revolution Monitoring, LLC, Revolution Monitoring Management, LLC,
                and Revolution Neuromonitoring, LLC

            2. Attorneys for Plaintiff

                Craig A. Albert
                TX State Bar No. 00790076
                Jonathan A. Aldaco
                TX State Bar No. 24093770
                CHERRY PETERSEN LANDRY ALBERT LLP
                8350 North Central Expressway, Suite 1500
 Case 20-03166-hdh Doc 3 Filed 11/16/20 Entered 11/16/20 13:54:47 Page 2 of 3
   Case 3:20-cv-03241-N Document 3 Filed 10/23/20 Page 2 of 3 PageID 38



               Dallas, Texas 75206
               Telephone: (214) 265-7007

           3. Defendant

               Scott and White Health Plan

           4. Attorneys for Defendant

               Jonathan M. Herman
               TX Bar No. 24052690
               Allison N. Pham
               TX Bar No. 24053399
               THE HERMAN LAW FIRM
               1601 Elm Street, Suite 2002
               Thanksgiving Tower
               Dallas, Texas 75201
               Telephone: (214) 624-9805

       Dated: October 23, 2020

                                             Respectfully submitted,

                                             THE HERMAN LAW FIRM

                                             By: /s/ Jonathan M. Herman
                                                 Jonathan M. Herman (TX Bar No. 24052690)
                                                 Allison N. Pham (TX Bar No. 24053399)
                                                 1601 Elm Street, Suite 2002
                                                 Thanksgiving Tower
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 624-9805
                                                 Facsimile: (469) 383-3469
                                                 jherman@herman-lawfirm.com
                                                 apham@herman-lawfirm.com

                                                COUNSEL FOR DEFENDANT SCOTT AND WHITE
                                                HEALTH PLAN




CERTIFICATE OF INTERESTED PERSONS                                                  PAGE 2
 Case 20-03166-hdh Doc 3 Filed 11/16/20 Entered 11/16/20 13:54:47 Page 3 of 3
   Case 3:20-cv-03241-N Document 3 Filed 10/23/20 Page 3 of 3 PageID 39



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Certificate of Interested
Persons was electronically submitted with the Clerk for the U.S. District Court for the Northern
District of Texas, Dallas Division, using the electronic case filing system of the Court, and was
served on all counsel of record as follows on this 23rd day of October, 2020.

       VIA EMAIL
       Craig A. Albert – calbert@cplalaw.com
       Jonathan A. Aldaco – jaldaco@cplalaw.com
       CHERRY PETERSEN LANDRY ALBERT LLP
       8350 North Central Expressway, Suite 1500
       Dallas, Texas 75206


                                      /s/ Jonathan M. Herman
                                        Jonathan M. Herman




CERTIFICATE OF INTERESTED PERSONS                                                         PAGE 3
